Citation Nr: 0702201	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1967 to August 1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO), which, in part, denied the 
veteran's claim of entitlement to service connection for 
tinnitus.  The veteran filed a notice of disagreement (NOD) 
in regards to the March 2003decision, requesting review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
February 2005 statement of the case (SOC).  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal in February 2005.

Issues not on appeal

Also denied in the January 2004 rating decision was the 
veteran's claim of entitlement to service connection for 
residuals of asbestos exposure, to include lung disease.  The 
veteran filed a notice of disagreement with the denial of 
service connection and requested DRO review.  A February 2005 
DRO decision granted the veteran's claim for restrictive lung 
disease with exposure to asbestos, assigning a 
30 disability rating effective October 16, 2002 and a 60 
percent rating effective February 12, 2003.  The DRO decision 
also awarded a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).

Since the asbestos claim was granted, the appeal as to that 
issue has become moot.  There is no indication in the record 
that the veteran filed a NOD as to the assigned disability 
ratings or their effective dates.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].  




FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).

Discussion

In a letter to VA dated April 20, 2005, the veteran 
specifically stated that he wished to withdraw his appeal for 
tinnitus pending before the Board.  He has not since 
indicated that he wishes the appeal to be reinstated.

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.




ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


